UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6047


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLLIN HAWKINS, a/k/a Colin Hawkins,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:10-cr-00004-JPJ-1)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Collin Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Collin Hawkins appeals the district court’s text order denying his recusal motion.

We have reviewed the record and find that the court did not abuse its discretion.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Hawkins, No. 2:10-cr-00004-JPJ-1 (W.D. Va. Dec. 17, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2